In a proceeding to punish appellants for contempt in failing to surrender possession of certain real property, order granting the motion and directing surrender of possession of the property to the receiver reversed on the law and the facts, without costs, and matter remitted to the Special Term to take testi*762mony. In our opinion, the sharp issues of fact presented by the conflicting affidavits should not be determined summarily and without the taking of testimony. The appeal from the order denying appellants’ motion for reargument is dismissed as unnecessary. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.